DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  SIL is not a well-known term in the art and thus needs to be defined within the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“delay unit” in claim 6.
“power detect unit” in claim 10.
“computing unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US-20120209087 hereinafter Horng) in view of Vinci et al. (Six-Port Radar Sensor for Remote Respiration Rate and Heartbeat Vital-Sign Monitoring [NPL, 2013] hereinafter Vinci).


Regarding claim 1, Horng teaches A (0026 “The antenna 10 is electrically connected to an output port of the VCO 20 for transmitting an output signal of VCO 20 towards the object (such as to heart at the front side of the object body). The reflected signal is received by the antenna 10 and the vital sign sensing module 100A is operated under an SIL mode”), the 
transceiver element is configured to transmit the oscillation signal as a transmitted signal to a subject and receive a reflected signal from the subject as a detection signal (0041 “signal Sinjl includes a reflected signal from the object (such as the signal reflected from the heart at the front side of a body)”), 
wherein the detection signal is configured to be injected into the oscillation element to allow the oscillation element to operate in a self-injection-locked state (0022 “ Doppler effect to sense the vital sign of a body by a self-injection locking (SIL) of the respective VCOs”); 
a power coupling element electrically connected to the oscillation element for receiving the oscillation signal (0039 “VCO 20 generates a single differential output signal and the single differential output signal is divided into the differential output signals Sout1 and Svcol by a power divider.”), 
the power coupling element is configured to divide the oscillation signal into a local oscillation signal and a radio frequency signal; and a (fig. 2 “Svcol” and “Sout1” [corresponds to the local oscillation signal and the radio frequency signal respectively.]; fig 1b “frequency demodulation unit”; 0043 “demodulation unit 30 of the vital sign sensing module 100A is electrically connected to another end of the differential signal output port O1 of the VCO 20 for observing the frequency variation of the output signal Sout1 of the VCO 20”), 
wherein the local oscillation signal and the radio frequency signal received by the (0039 “the VCO 20 generates a single differential output signal and the single differential output signal is divided into the differential output signals Sout1 and Svcol by a power divider. Under such implementation, the differential output signals Sout1 and Svcol are identical to each other”).
Horng does not explicitly teach six-ports for demodulation.
However, in a related field of interest, Vinci teaches six-ports for demodulation (fig. 3 “Six-Port Network”; p. 2094 “Downconversion to baseband by power detectors”).
 to include the Six-Port SIL radar Network for remote respiration rate and heartbeat vital-sign monitoring of Vinci.  One would have been motivated to do so in order to reduce the noise within the system (Vinci 2096).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vinci merely teaches that it is well-known to incorporate the particular Six-Port Network for SIL radar.  Since both Horng and Vinci disclose similar SIL radar systems for the medical industry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Horng in view of Vinci teach The six-port SIL radar in accordance with claim 1.
	 Horng teaches wherein the oscillation element includes a voltage-controlled oscillator (VCO) and a coupler, the VCO is configured to output the oscillation signal, the coupler is electrically connected to the VCO for receiving the oscillation signal and configured to divide the oscillation signal into a first oscillation signal and a second oscillation signal, the transceiver element and the power coupling element are electrically connected to the coupler (0039 “ the VCO 20 generates a single differential output signal and the single differential output signal is divided into the differential output signals Sout1 and Svcol by a power divider.”; [the power divider produces Sout1 and Svcol and is connected to vital sign sensing module 100A with its transmitting/receiving antenna 10.]), 
	Horng does not explicitly teach the transceiver element is configured to receive the first oscillation signal from the coupler, the power coupling element is configured to receive the second oscillation signal from the coupler, and the detection signal received by the transceiver element is configured to be delivered to the coupler and coupled to the VCO by the coupler.
	Vinci teaches the transceiver element is configured to receive the first oscillation signal from the coupler, the power coupling element is configured to receive the second oscillation signal from the coupler, and the detection signal received by the transceiver element is configured to be delivered to the coupler and coupled to the VCO by the coupler (fig. 3 [The directional coupler is coupled to the VCO and antenna radar. The radar is monostatic (See abstract)]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vital sign sensing system and method of Horng to include the Six-Port SIL radar Network for remote respiration rate and heartbeat vital-sign monitoring of Vinci.  One would have been motivated to do so in order to reduce the noise within the system (Vinci 2096).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vinci merely teaches that it is well-known to incorporate the particular Six-Port Network for SIL radar.  Since both Horng and Vinci disclose similar SIL radar systems for the medical industry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

3, Horng in view of Vinci teach The six-port SIL radar in accordance with claim 1.
Horng further teaches wherein the oscillation element includes a voltage-controlled oscillator (VCO) configured to output the oscillation signal, and the transceiver element includes a transmit antenna and a receive antenna, the transmit antenna is electrically connected to the VCO for receiving the oscillation signal and configured to transmit the oscillation signal as the transmitted signal, the receive antenna is electrically connected to the VCO (0039 “ the VCO 20 generates a single differential output signal and the single differential output signal is divided into the differential output signals Sout1 and Svcol by a power divider.”; [the power divider produces Sout1 and Svcol and is connected to vital sign sensing module 100A with its transmitting/receiving antenna 10.])
and configured to receive the reflected signal as the detection signal (0026 “The reflected signal is received by the antenna 10 and the vital sign sensing module 100A”), and the 
detection signal is configured to injection lock the VCO (fig. 9 “VCO is under a self-injection locking (SIL) mode”).

Regarding claim 4, Horng in view of Vinci teach The six-port SIL radar in accordance with claim 3.
Horng teaches wherein the oscillation element further includes a coupler electrically connected to the VCO and the transmit antenna, the coupler is configured to divide the oscillation signal into a first oscillation signal and a second oscillation signal, the first oscillation signal is configured to be delivered to the transmit antenna, and the second oscillation signal is configured to be delivered to the power coupling element coupler (0039 “VCO 20 generates a single differential output signal and the single differential output signal is divided into the differential output signals Sout1 .

Regarding claim 5, Horng in view of Vinci teach The six-port SIL radar in accordance with claim 4.	
Horng does not explicitly teach wherein the oscillation element further includes a circulator electrically connected to the VCO, the coupler and the receive antenna, the oscillation signal from the VCO is configured to be delivered to the coupler via the circulator, and the detection signal received by the receive antenna is configured to be injected into the VCO via the circulator.
Vinci further teaches wherein the oscillation element further includes a circulator electrically connected to the VCO, the coupler and the receive antenna (fig. 3 [circulator connected to a VCO and antenna]), 
the oscillation signal from the VCO is configured to be delivered to the coupler via the circulator (fig. 3 [circulator connected to a VCO and coupler]), and the 
detection signal received by the receive antenna is configured to be injected into the VCO via the circulator (fig. 3 [circulator connected to a VCO and antenna which receives detection signal from antenna]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vital sign sensing system and method of Horng to include the Six-Port SIL radar Network for remote respiration rate and heartbeat vital-sign monitoring of Vinci.  One  and Vinci disclose similar SIL radar systems for the medical industry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 10, Horng in view of Vinci teach The six-port SIL radar in accordance with claim 1.
Horng further teaches computing unit (fig. 1b “signal processing unit”) but does not teach wherein the six-port demodulation element includes a six-port circuit, a power detect unit and a computing unit, the six-port circuit is electrically connected to the power coupling element for receiving the local oscillation signal and the radio frequency signal and configured to output a plurality of output signals, the power detect unit is electrically connected to the six-port circuit for receiving the output signals and configured to detect a power of each of the output signals, the computing unit is electrically connected to the power detect unit and configured to output the demodulated signal according to the power of each of the output signals.
Vinci further teaches wherein the six-port demodulation element includes a six-port circuit, a power detect unit and a computing unit (fig. 3 “Six-port network”, “power detectors”, “Acquisition”), 
the six-port circuit is electrically connected to the power coupling element (fig 3 “directional coupler” [is connected to the Six-port network]) for receiving the local oscillation signal and the radio frequency signal and configured to output a plurality of output signals (See claim 1, Horng), 
the power detect unit is electrically connected to the six-port circuit for receiving the output signals and configured to detect a power of each of the output signals (fig. 3 “power detectors” [for ports P3-P6]), 
the computing unit is electrically connected to the power detect unit and configured to output the demodulated signal according to the power of each of the output signals (fig. 3 [the power detectors are configured to the Acquisition and digital signal processing unit]).
Claim(s) 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US-20120209087 hereinafter Horng) in view of Vinci et al. (Six-Port Radar Sensor for Remote Respiration Rate and Heartbeat Vital-Sign Monitoring [NPL, 2013] hereinafter Vinci) and in further view of Hsu et al. (Detection of Vital Signs for Multiple Subjects by Using Self-Injection-Locked Radar and Mutually Injection-Locked Beam Scanning [NPL, 2017] hereinafter Hsu).

Regarding claim 6, Horng in view of Vinci teach The six-port SIL radar in accordance with claim 1.
	Horng further teaches delay unit (Horng 0034 “delay unit”).
	Horng does not explicitly teach wherein the power coupling element includes a directional coupler, the 5directional coupler is electrically connected to the oscillation element for receiving the oscillation signal and configured to divide the oscillation signal into a first coupling signal and a second coupling signal, the first coupling signal is configured to be delivered to the six-port demodulation element as the local oscillation signal, the delay unit is electrically 10connected to the directional coupler for receiving the second coupling signal and configured to time-delay the second coupling signal to the radio frequency signal and deliver the radio frequency signal to the six-port demodulation element.
	Vinci teaches a directional coupler (Vinci fig. 3 “directional coupler”), the directional coupler is electrically connected to the oscillation element for receiving the oscillation signal (Vinci fig. 3 “directional coupler” [is connected to the VCO]; p. 2095 “reference signal derived through a 10-dB directional coupler from a microwave VCO”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vital sign sensing system and method of Horng to include the Six-Port SIL radar Network for remote respiration rate and heartbeat vital-sign monitoring of Vinci.  One would have been motivated to do so in order to reduce the noise within the system (Vinci 2096).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vinci merely teaches that it is well-known to incorporate the particular Six-Port Network for SIL radar.  Since both Horng and Vinci disclose similar SIL radar systems for the medical industry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Horng in view of Vinci does not explicitly teach configured to divide the oscillation signal into a first coupling signal and a second coupling signal, the first coupling signal is configured to be delivered to the six-port demodulation element as the local oscillation signal, the delay unit is electrically connected to the directional coupler for receiving the second coupling signal and configured to time-delay the second coupling signal to the radio frequency signal and deliver the radio frequency signal to the six-port demodulation element.
	However, in a related field of endeavor, Hsu teaches configured to divide the oscillation signal into a first coupling signal and a second coupling signal, the first coupling signal is configured to be delivered to the six-port demodulation element as the local oscillation signal, the delay unit is electrically connected to the directional coupler for receiving the second coupling signal and configured to time-delay the second coupling signal to the radio frequency signal and deliver the radio frequency signal to the six-port demodulation element (Hsu fig. 1 [coupler produces two coupling signals. One coupling signal goes directly to the demodulation unit, and the other goes through a time dealy unit corresponding to the radio frequency signal and then to the demodulation unit.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vital sign sensing system and method of Horng and the Six-Port SIL radar Network for remote respiration rate and heartbeat vital-sign monitoring of Vinci to include the Vital signs self-injection locked Radar of Hsu.  One would have been motivated to do so in order to improve the SNR within the system (Hsu 991).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hsu merely teaches that it is well-known to incorporate the particular directional coupler features for SIL radar.  Since both Horng in view of Vinci and Hsu disclose similar SIL radar systems for the medical industry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

7, Horng in view of Vinci and in further view of Hsu teach The six-port SIL radar in accordance with claim 6.
	 Horng does not explicitly teach wherein the second coupling signal outputted from the directional coupler has a power higher than that of the first coupling signal outputted from the directional coupler, and a power difference between the second coupling signal and the first coupling signal is substantially equal to a power attenuation value of the delay unit.
Vinci teaches wherein the second coupling signal outputted from the directional coupler has a power higher than that of the first coupling signal outputted from the directional coupler, and a power difference between the second coupling signal and the first coupling signal is substantially equal to a power attenuation value of the delay unit (p. 2095 “The received signal is amplified by a low-noise amplifier (LNA) (HMC751LC4 from Hittite) and a variable attenuator chain (Hittite HMC812LC4) to guarantee that the amplitude of the input signal at the second port of the six-port receiver is comparable to the amplitude of the reference signal at the first input port.”; fig. 3 [directional coupler is shown.]).

Regarding claim 9, Horng in view of Vinci and in further view of Hsu teach The six-port SIL radar in accordance with claim 6.
Horng teaches a delay unit (0037 “delay unit 32”) but does not explicitly teach wherein the power coupling element further includes an attenuator electrically connected to the directional coupler for receiving the first coupling signal, the attenuator is configured to attenuate the first coupling signal, and a attenuation value of the attenuator is substantially equal to a power attenuation value of the delay unit.
wherein the power coupling element further includes an attenuator electrically connected to the directional coupler for receiving the first coupling signal, the attenuator is configured to attenuate the first coupling signal, and a attenuation value of the attenuator is substantially equal to a power attenuation value of the delay unit (p. 2095 “The received signal is amplified by a low-noise amplifier (LNA) (HMC751LC4 from Hittite) and a variable attenuator chain (Hittite HMC812LC4) to guarantee that the amplitude of the input signal at the second port of the six-port receiver is comparable to the amplitude of the reference signal at the first input port.”; fig. 3 [directional coupler is shown.]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US-20120209087 hereinafter Horng) in view of Vinci et al. (Six-Port Radar Sensor for Remote Respiration Rate and Heartbeat Vital-Sign Monitoring [NPL, 2013] hereinafter Vinci) in view of Hsu et al. (Detection of Vital Signs for Multiple Subjects by Using Self-Injection-Locked Radar and Mutually Injection-Locked Beam Scanning [NPL, 2017] hereinafter Hsu) and in further view of Sosin (US PAT 4743859).

Regarding claim 8, Horng in view of Vinci and in further view of Hsu teach The six-port SIL radar in accordance with claim 6.
	 Horng teaches delay unit (Horng 0034 “delay unit”) does not explicitly teach wherein the power coupling element further includes a power amplifier electrically connected to the directional coupler for receiving the second coupling signal, the power amplifier is configured to amplify the second coupling signal as an amplified coupling signal, the amplified coupling signal is configured to be delivered to the delay unit for time delay, and a gain value of the power amplifier is substantially equal to a power attenuation value of the delay unit.
 	Vinci teaches wherein the power coupling element further includes a power amplifier electrically connected to the directional coupler for receiving the second coupling signal (fig. 3 [directional coupler and LNA shown]), the 
power amplifier is configured to amplify the second coupling signal as an amplified coupling signal (fig. 3 [Port P2 has LNA corresponding to power amplifying the second coupling signal]), the 
amplified coupling signal is configured to be delivered to the delay unit for time delay (Horng claim 6, 0034), and a 
Horng in view of Vinci does not explicitly teach gain value of the power amplifier is substantially equal to a power attenuation value of the delay unit.
However, Sosin teaches gain value of the power amplifier is substantially equal to a power attenuation value of the delay unit (2:60-65 “The signal on line 16 is sampled by a directional coupler 17. The coupler 17 supplies this sample signal via an attenuator 18, to a directional coupler 19 on the input delay line . . . The injection path comprising the coupler 17, attenuator 18, and the coupler 19 therefore samples the output of each amplifier 13, and feeds the sample to a following point on the input delay line. The attenuation in the injection path is adjusted in such a way that the gain from an output of a sampled amplifier through the injection link, the combined gain of the following amplifiers, and the output delay line including output combiners, to the output port equals the gain from the output of the sampled amplifier to the output port.”). 
 and the Six-Port SIL radar Network for remote respiration rate and heartbeat vital-sign monitoring of Vinci and the Vital signs self-injection locked Radar of Hsu to include the distortion correction system and method of Sosin.  One would have been motivated to do so in order to ensure that signals arrive at their destinations with correct phase (Sosin 3:2-3).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sosin merely teaches that it is well-known to incorporate the particular attenuation in the injection path with respect to the amplifier and delay.  Since both Horng in view of Vinci in view Hsu and Sosin disclose similar amplifier systems with a directional coupler, delay line, and attenuators, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Horng et al. (US PAT 9375153) discloses “A motion/vibration sensor includes a transmit/receive antenna unit, an oscillation unit and a frequency-mixing unit. The transmit/receive antenna unit receives an output signal from the oscillation unit and transmits a detection signal toward at least one object. The detection signal is reflected by the object as a reflected detection signal and received by the transmit/receive antenna unit. The oscillation unit receives the reflected detection signal from the transmit/receive antenna unit for self-injection locking; and the frequency-mixing unit receives the reflected detection signal from the transmit/receive antenna unit for frequency demodulation. The frequency-mixing unit mixes and demodulates the reflected detection signal from the 
Wang et al. (US-20180083358) discloses “An active phase switchable array includes a plurality of antenna elements and a bias circuit. Each of the radar elements includes an antenna, a power coupling network and an injection-locked oscillator (ILO), and each of the antenna elements is coupled with each other through the power coupling networks for operating the ILO of each of the antenna elements in self- and mutual-injection-locked states. The antenna elements in self-injection-locked state are utilized to detect the vital signs of subjects, and the antenna elements in mutual-injection-locked state are utilized to produce phase difference between the radiating signals of the antenna elements for forming a beam. As a result, the active phase switchable array can simultaneously detect the vital signs of multiple subjects. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648